70 F.3d 1262
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Dennis R. MEANS, Petitioner.
No. 95-2673.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 16, 1995.Decided Nov. 27, 1995.

On Petition for Writ of Mandamus.  (CA-95-603-A)
Petition denied by unpublished per curiam opinion.  Dennis R. Means, Petitioner Pro Se.
PETITIONER DENIED.
Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Dennis R. Means has filed a petition for a writ of mandamus directing the district court to vacate its order transferring his civil action to the district court for the District of Columbia, under 28 U.S.C. Sec. 1404(a) (1988).  Mandamus is a drastic remedy to be used only in extraordinary circumstances.  Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976).  Mandamus relief is only available when there are no other means by which the relief sought could be granted, In re Beard, 811 F.2d 818, 826 (4th Cir.1987), and may not be used as a substitute for appeal.  In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).  The party seeking mandamus relief carries the heavy burden of showing that he has "no other adequate means to attain the relief he desires" and that his right to such relief is "clear and indisputable."  Allied Chem.  Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).  Means has not made such a showing.  Accordingly, we deny mandamus relief.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED


*
 In light of this disposition, Means's motion for emergency relief is denied as moot